972 So.2d 169 (2007)
STATE of Florida, Petitioner,
v.
Frank PIACITELLI, Respondent.
No. SC07-878.
Supreme Court of Florida.
November 8, 2007.
Bill McCollum, Attorney General, Tallahassee, FL, Celia A. Terenzio, Bureau Chief, and Melynda L. Melear, Assistant Attorneys General, West Palm Beach, FL, for Petitioner.
Frank Piacitelli, Pro se, South Bay, FL, for Respondent.
PER CURIAM.
We have for review Piacitelli v. State, 960 So.2d 13 (Fla. 4th DCA 2007), in which the Fourth District Court of Appeal certified conflict with Reeves v. State, 920 So.2d 724 (Fla. 5th DCA 2006), approved, 957 So.2d 625 (Fla.2007), cert. denied, ___ U.S. ___, 128 S.Ct. 537, 169 L.Ed.2d 377 (2007). At the time the Fourth District issued its decision in Piacitelli, Reeves was pending review in this Court. We have jurisdiction. See art V, § 3(b)(3)-(4), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla. 1981).
We stayed proceedings in this case pending disposition of Reeves. After Reeves was decided, we issued an order directing respondent to show cause why we should not exercise jurisdiction, quash the Piacitelli decision, and remand for reconsideration in light of our decision in Reeves. Upon considering respondent's response, we have determined to do so.
We accordingly grant the petition for review in the present case, quash the decision under review, and remand this matter to the Fourth District Court of Appeal for reconsideration upon application of this Court's decision in Reeves.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.